Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 12/04/2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 07/20/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 12/04/2020, claims 16-27 and 29-37 are pending and are currently under examination.    


New Claim Rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.





Written Description
Claims 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
“An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure 
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”
The instant claims are drawn to a method for reducing the immunogenicity of in vitro- synthesized RNA comprising an open reading frame that encodes a recombinant protein of interest, the method comprising: replacing at least a portion of uridine nucleotides of in vitro- synthesized RNA with a nucleotide comprising the modified nucleoside 5-methoxyuridine (mo5U), thereby generating in vitro-synthesized RNA comprising mo5U in place of at least a portion of uridine nucleotides and reducing the immunogenicity of said in vitro-synthesized RNA compared with the in vitro-synthesized RNA that does not comprise mo5U in place of uridine, wherein the recombinant protein can be any protein, wherein said replacing comprises replacing 0.2% to 100% of uridine nucleotides of the in vitro-synthesized RNA with a nucleotide comprising mo5U.
The specification as filed describes in Example 6: in vitro transcribed RNA stimulates cytokine production in DC using m6A modified RNA. RNA comprising modified nucleosides m5C, m6A, s2U decreased cell surface expression of immunogenicity indications CD80, CD83, CD86 and MHC. The specification describes in Example 7: suppression of RNA-mediated immune stimulation is proportional to the number of modified nucleotides present in RNA.  RNA with modified nucleotides with 
The specification as filed provides no description of any members of the genus, either by structure or relevant identifying characteristics that encompass the breadth of the instant claims: an in vitro synthesized RNA comprising an open reading frame that encodes any of the claimed recombinant proteins of interest wherein a portion of the uridine nucleotides of the RNA are 5-methoxyridine as claimed that has the function claimed.  Accordingly, one of skill in the art could not conclude that Applicant was in possession of the genus of in vitro synthesized RNA comprising any recombinant protein of interest.
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  

Thus the specification does not provide a description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.   

Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  
The instant claims are drawn to a method for reducing the immunogenicity of in vitro- synthesized RNA comprising an open reading frame that encodes a recombinant protein of interest, the method comprising: replacing at least a portion of uridine nucleotides of in vitro- synthesized RNA with a nucleotide comprising the modified nucleoside 5-methoxyuridine (mo5U), thereby generating in vitro-synthesized RNA comprising mo5U in place of at least a portion of uridine nucleotides and reducing the 5U in place of uridine, wherein the recombinant protein can be any protein or namely elected EPO, wherein said replacing comprises replacing 0.2% to 100% of uridine nucleotides of the in vitro-synthesized RNA with a nucleotide comprising mo5U. The claims broadly encompass reducing immunogenicity of a synthesized RNA encoding a large multitude of recombinant proteins that are not enabled by the specification or the art.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
With regard to use of the recited nucleoside modifications, Kariko (Molecular Therapy 2008, IDS filed 04/20/2020) taught that incorporation of pseudouridine into mRNA produced a nonimmunogenic vector and taught different modified nucleosides have different effects on translation, and therefore, resultant protein levels and activity levels differ. Kariko attempted incorporation of a variety of nucleoside modifications and 
With respect to reducing immunogenicity of in vitro synthesized modified RNA comprising 5-methoxyruridine, Li et al. teach RNA comprising modified nucleosides such as 5-methoxyuridine, this RNA was capable of increasing expression levels (see entire reference, particularly Figure 2 and 3). Li et al. does not teach methods of reducing immunogenicity of RNA encoding any recombinant protein and the RNA comprises5 –methoxyuridine.
The specification as filed describes in Example 6: in vitro transcribed RNA stimulates cytokine production in DC using m6A modified RNA. RNA comprising modified nucleosides m5C, m6A, s2U decreased cell surface expression of immunogenicity indications CD80, CD83, CD86 and MHC. The specification describes in Example 7: suppression of RNA-mediated immune stimulation is proportional to the number of modified nucleotides present in RNA.  RNA with modified nucleotides with .02-3.2% m5C, pseudouridine, m6A showed reduction of TNF-alpha secretion. Further, the specification describes in Example 18: Modified pseudouridine EPO containing RNA resulted in enhanced translation efficiency with no increase in immunogenicity in cells in vitro. 
The specification fails to support that the claimed methods of reducing the immunogenicity of in vitro synthesized RNA comprising a portion of 5-methoxyuridines as claimed and encoding any recombinant protein.

Moreover, it is noted that in In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991), the Court ruled that a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims. 
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Response to Arguments
Claim Rejections - 35 USC § 112
The rejection of claims 16-27 and 29-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons of record.
5U) with the function of having reduced immunogenicity.
Applicant further argues that mo5U is structurally similar to m5U, differing by one oxygen group at the 5 position at the based, and because the reduced immunogenicity of in vitro synthesized RNA modified with m5U is demonstrated, the reduced immunogenicity of mo5U would be similar.  This argument is not convincing because the specification does not demonstrate any example illustrating any in vitro synthesized RNA with at least one uridine replaced with mo5U had reduced immunogenicity to convey to those skilled in the art that applicant was in possession of the invention as claimed. There is no correlation described illustrating m5U and mo5U having similar activity in in vitro transcribed RNA.
New Claims 36 and 37 are within the same scope as dependent claim 16 and thus the response to arguments would apply to the new claims.
Thus the specification does not provide a description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  The rejection is maintained. 

Enablement
The rejection of claims 16-27 and 29-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for the reasons of record.
Applicant’s arguments filed 10/19/2020 are acknowledged but not persuasive to overcome the rejection of record.  Applicant argues there is no requirement under the currently law of enablement that each embodiment be reduced to practice. Applicant argues that Example 31 describes in vitro transcribed RNA modified to include mo5U exhibits decreased immunogenicity.
In response, Example 31 while making that statement as noted by Applicant, does not actually demonstrate a decreased immunogenicity of any in vitro transcribed RNA modified with mo5U.  Thus the instant specification does not provide a working example and as stated previously, while the prior art, Li et al., teach RNA comprising modified nucleosides such as 5-methoxyuridine, this RNA was capable of increasing expression levels (see entire reference, particularly Figure 2 and 3), the prior art does not predictably teach methods of reducing immunogenicity of a RNA encoding any recombinant protein and the RNA comprises 5 –methoxyuridine.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of 
While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
New Claims 36 and 37 are within the same scope as dependent claim 16 and thus the response to arguments would apply to the new claims.
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention. The rejection is therefore maintained.
Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635